 

Exhibit 10.3

OMNIBUS ACKNOWLEDGEMENT, REAFFIRMATION

AND AMENDMENT TO SECURITY DOCUMENTS

THIS OMNIBUS ACKNOWLEDGEMENT, REAFFIRMATION AND AMENDMENT TO SECURITY DOCUMENTS
(“Omnibus Reaffirmation Agreement”) is made as of October 25, 2010, by and among
SOUTHERN GRAPHIC SYSTEMS - CANADA, CO./SYSTEMES GRAPHIQUES SOUTHERN – CANADA,
CO., an unlimited liability company organized under the laws of Nova Scotia
(“Canadian Borrower”), SGS INTERNATIONAL, INC., a Delaware corporation (“US
Borrower”, and together with Canadian Borrower, the “Borrowers” and each
individually, a “Borrower”), the undersigned Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given to
it in Article I of the Restated Credit Agreement as hereinafter defined;
together with Borrowers, collectively, the “Pledgors” and each, individually, a
“Pledgor”) and UBS AG, STAMFORD BRANCH, as US administrative agent (in such
capacity, “US Administrative Agent”), as US collateral agent (in such capacity,
“US Collateral Agent”), as Canadian administrative agent (in such capacity,
“Canadian Administrative Agent” and, together with US Administrative Agent, the
“Administrative Agents”) and as Canadian collateral agent (in such capacity,
“Canadian Collateral Agent” and, together with US Collateral Agent, the
“Collateral Agents”).

W I T N E S S E T H:

WHEREAS, the Borrowers and the requisite Lenders under the Existing Credit
Agreement have entered into that certain Amendment Agreement, dated as of
October 25, 2010 (together with all exhibits thereto, the “Amendment
Agreement”), pursuant to which that certain Credit Agreement, dated as of
December 30, 2005 (the “Existing Credit Agreement”), will be amended and
restated in the form of that certain Amended and Restated Credit Agreement,
dated as of October 25, 2010, attached as Exhibit A to the Amendment Agreement
(the “Restated Credit Agreement”); and

WHEREAS, the Pledgors have previously executed and delivered to the
Administrative Agents (or their predecessors in such capacities) and the
Collateral Agents, for the benefit of the Secured Parties, various security and
related documents in connection with the Existing Credit Agreement; and

WHEREAS, the Pledgors will derive both direct and indirect benefits from the
loans and other financial accommodations made pursuant to the Restated Credit
Agreement; and

WHEREAS, it is a condition precedent to the effectiveness of the Restated Credit
Agreement and to the making the loans, advances and other financial
accommodations of the Administrative Agents, the Collateral Agents and Lenders
under the Restated Credit Agreement that the Loan Parties enter into this
Omnibus Reaffirmation Agreement to acknowledge and agree that the Existing
Security Documents (as hereinafter defined) and the liens, security interests
and guarantees granted and issued thereunder and under the Restated Credit
Agreement, secure and guarantee the Obligations under the Credit Agreement.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned agrees as follows:

1. Existing Security Documents. “Existing Security Documents” as used herein
shall mean, collectively, that certain Security Agreement, dated as of
December 30, 2005, made by each Pledgor signatory thereto and each additional
Pledgor joined thereto in favor of the US Collateral Agent for the benefit of
the Secured Parties (the “US Security Agreement”), together with any and all
other Security Documents (as defined in the Existing Credit Agreement) to which
any Pledgor is a party (other than the Perfection Certificate and Perfection
Certificate Supplements delivered prior to the date hereof), in each case,
together with all amendments, supplements and other modifications thereto.

2. Amendments to Existing Security Documents.

(a) Cross references in the Existing Security Documents to particular section
references in the Existing Credit Agreement shall be deemed to be cross
references to the corresponding sections, as applicable, of the Restated Credit
Agreement.

(b) Clause (b) of the definition of “Excluded Property” in the US Security
Agreement is hereby amended by deleting the reference to “Equipment” appearing
therein and substituting “property” in its place.

3. Reaffirmation. In connection with the execution and delivery of the Amendment
Agreement by the Borrowers and the Lenders signatory thereto and the amendment
and restatement of the Existing Credit Agreement effected thereby, each Pledgor
in its capacity as a “Guarantor” under the Existing Credit Agreement or as a
“Pledgor” under the Security Agreement and/or as a party to any other Existing
Security Document, as the case may be, acknowledges and, to the extent required,
consents to the Amendment Agreement and the amendment and restatement of the
Existing Credit Agreement effected thereby and agrees to be bound to all of the
terms, covenants, conditions and obligations set forth in the Restated Credit
Agreement to the same extent that it would have been bound if it had been a
direct signatory to the Amendment Agreement. Each Pledgor that is a Guarantor
under and as defined in the Existing Credit Agreement ratifies and reaffirms all
of its guarantee obligations under Article VII of the Existing Credit Agreement,
as amended by the Amendment Agreement.

 

2



--------------------------------------------------------------------------------

 

Each Pledgor ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each Existing Security Document to
which it is a party as deemed amended pursuant to Section 2 of this Omnibus
Reaffirmation Agreement. To the extent such Pledgor granted liens on or security
interests in any of its properties pursuant to any such Existing Security
Documents as security for the Obligations and/or the Guaranteed Obligations, as
the case may be, (each as defined in the Existing Credit Agreement) under or
with respect to the Existing Credit Agreement, each hereby ratifies and
reaffirms such grant of security and confirms and agrees that such liens and
security interests hereafter secure all of the Obligations and/or the Guaranteed
Obligations, as the case may be, under and as defined in the Restated Credit
Agreement. In each case each reference in such Existing Security Documents to
the obligations secured thereby shall be construed to hereafter mean and refer
to the Obligations and/or the Guaranteed Obligations, as the case may be, under
the Restated Credit Agreement. Each Pledgor hereto acknowledges receipt of a
copy of the Restated Credit Agreement and acknowledges that each of the Existing
Security Documents to which such Pledgor is a party remains in full force and
effect and as hereby modified, ratified and confirmed. The execution of this
Omnibus Reaffirmation Agreement shall not operate as a waiver of any right,
power or remedy of the Administrative Agents, the Collateral Agents or any
Lender, nor constitute a waiver of any provision of any of the Existing Security
Documents nor constitute a novation of any of the Obligations or Guaranteed
Obligations under the Existing Credit Agreement, the Restated Credit Agreement
or the Existing Security Documents as amended pursuant to Section 2 of this
Omnibus Reaffirmation Agreement.

4. Successors and Assigns. This Omnibus Reaffirmation Agreement shall be binding
upon each Pledgor and upon their respective successors and assigns and shall
inure to the benefit of the Administrative Agents, the Collateral Agents and the
Secured Parties and their respective successors and assigns. The successors and
assigns of such entities shall include, without limitation, their respective
receivers, trustees, or debtors-in-possession.

5. Further Assurances. Each Pledgor hereby agrees from time to time, as and when
requested by the Administrative Agents, the Collateral Agents or any Lender to
execute and deliver or cause to be executed and delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agents, the Collateral Agents or such Lender
may reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Omnibus Reaffirmation Agreement and any Security Documents to
which such Pledgor is a party.

6. Definitions. All references to the singular shall be deemed to include the
plural and vice versa where the context so requires.

7. Governing Law. THIS OMNIBUS REAFFIRMATION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

3



--------------------------------------------------------------------------------

 

8. Severability. Wherever possible, each provision of this Omnibus Reaffirmation
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Omnibus Reaffirmation Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Omnibus
Reaffirmation Agreement.

9. Execution in Counterparts. This Omnibus Reaffirmation Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

10. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

 

WITNESS the due execution of this Omnibus Reaffirmation Agreement by the
respective duly authorized officers of the undersigned as of the date first
written above.

 

PLEDGORS: SGS INTERNATIONAL, INC.

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SOUTHERN GRAPHIC SYSTEMS - CANADA, CO./SYSTEMES
GRAPHIQUES SOUTHERN – CANADA, CO.

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SOUTHERN GRAPHICS, INC.

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SGS PACKAGING EUROPE HOLDINGS LIMITED

By:  

/s/ Luca Naccarato

Name:   Luca Naccarato Title:   SOUTHERN GRAPHIC SYSTEMS MEXICO, S. DE R.L. DE
C.V.

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SOUTHERN GRAPHIC SYSTEMS, INC.

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:  



--------------------------------------------------------------------------------

PROJECT DOVE HOLDCO, INC.

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   PROJECT DOVE MANITOBA, LP

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman, as Vice President of Title:   Project Dove Holdco, Inc.,
its General Partner SGS ASIA PACIFIC LIMITED

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SGS PACKAGING NETHERLANDS B.V.

By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SGS PACKAGING EUROPE LIMITED

By:  

/s/ Luca Naccarato

Name:   Luca Naccarato Title:   MCG GRAPHICS LIMITED

By:  

/s/ Luca Naccarato

Name:   Luca Naccarato Title:  



--------------------------------------------------------------------------------

 

WITNESS the due execution of this Omnibus Reaffirmation Agreement by the
respective duly authorized officers of the undersigned as of the date first
written above.

UBS AG, STAMFORD BRANCH,

as US Administrative Agent, US Collateral Agent,

Canadian Administrative Agent and Canadian Collateral Agent

 

By:

 

/s/ Mary E. Evans

Name:

  Mary E. Evans

Title:

  Associate Director Banking Products Services, US

By:

 

/s/ Irja R. Otsa

Name:

  Irja R. Otsa Title:   Associate Director Banking Products Services, US